Name: Commission Regulation (EEC) No 341/80 of 13 February 1980 re-establishing the levying of customs duties on gloves, etc., protective, for all trades, falling within subheading 42.03 B I, originating in Thailand, to which the preferential tariff arrangements are set out in Council Regulation (EEC) No 2789/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 2 . 80 Official Journal of the European Communities No L 37/23 COMMISSION REGULATION (EEC) No 341 /80 of 13 February 1980 re-establishing the levying of customs duties on gloves , etc ., protective , for all trades , falling within subheading 42.03 B I , originating in Thailand, to which the preferential tariff arrangements are set out in Council Regulation (EEC) No 2789/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof, countries or territories, with the exception of those listed in Annex C thereto, once the relevant Commu ­ nity amount has been reached ; Whereas, in respect of gloves, etc ., protective, for all trades, falling within subheading 42.03 B I , the ceiling, calculated as indicated above, should be 18 237 000 European units of account, and therefore the maximum amount is 2 735 550 European units of account ; whereas on 7 February 1980 the amounts of imports into the Community of the abovementioned products originating in Thailand, a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Thailand, Whereas Article 1 (3) and (4) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products the value of the ceilings for which is given in Annex A to the Regulation in question  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from countries and territories covered by those arrangements , but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5 % of the value of 1977 cif imports coming from other countries and from coun ­ tries and territories already covered by such arrange ­ ments ; whereas, however, the ceiling resulting from the sum of this addition may in no . case exceed 110-115% of that opened for 1979 ; HAS ADOPTED THIS REGULATION : A rticle 1 As from 17 February 1980 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79 , shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in Thailand : ¢ CCT heading No Description 42.03 Articles of apparel arid clothing accesso ­ ries , of leather or of composition leather : B. Gloves , including mittens and mitts : I. Protective , for all trades Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; whereas, for these products, this reduced percentage will be 1 5 % ; Whereas Article 2 (2) and (3 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question originating in any of the said Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 328 , 24 . 12 . 1979, p. 25 . No L 37/24 Official Journal of the European Communities 14. 2 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1980 . For the Commission Finn GUNDELACH Vice-President